Exhibit 10.1

EXECUTION VERSION

INVESTMENT AND EXCHANGE AGREEMENT

INVESTMENT AND EXCHANGE AGREEMENT, dated as of June 3, 2010 (this “Agreement”),
among HARRAH’S ENTERTAINMENT, INC., a Delaware corporation (“HET”), Harrah’s BC,
Inc., a Delaware corporation and wholly-owned subsidiary of HET (“BondCo”), and
PAULSON & CO. INC., a Delaware corporation, on behalf of the several investment
funds and accounts managed by it (“Investor”).

WHEREAS, Harrah’s Operating Company, Inc., a wholly-owned subsidiary of HET
(“HOC”), has outstanding, among other things, indebtedness in the form of 5.625%
Senior Notes due 2015, 6.5% Senior Notes due 2016 and 5.75% Senior Notes due
2017 (collectively, the “Subject Bonds”);

WHEREAS, BondCo currently owns approximately $854 million in aggregate principal
amount of Subject Bonds as set forth on Schedule I, which were acquired by
BondCo through tender offers and/or repurchases;

WHEREAS, Investor currently owns $177,925,000 in aggregate principal amount of
Subject Bonds as set forth on Schedule I (collectively, the “Existing Investor
Bonds”);

WHEREAS, Investor desires to exchange, and HET desires to allow the exchange of,
the Existing Investor Bonds for voting common stock, $0.01 par value per share,
of HET (“New Voting Stock”) at the Applicable Exchange Ratio (as defined below),
upon the terms and subject to the conditions set forth herein, including receipt
of any required gaming and other regulatory approvals, and the effectiveness of
a registration statement registering the resale of such shares of New Voting
Stock and shares of New Voting Stock that may be issued in exchange for
Additional Investor Bonds (as defined below) by the Investor pursuant to the
Securities Act (as defined below) (the “Registration”);

WHEREAS, Investor desires to purchase from BondCo, and each of HET and BondCo
desire that BondCo sell to Investor, the aggregate principal amount of Subject
Bonds held by BondCo set forth on Schedule I (collectively, the “Additional
Investor Bonds,” and together with the Existing Investor Bonds, the “Investor
Bonds”), in the respective maturities and for the purchase price also set forth
on Schedule I (“Bond Purchase Price”);

WHEREAS, the sale of the Additional Investor Bonds by BondCo to Investor will be
registered under the Securities Act (as defined below) pursuant to the Bond
Registration Statement (as defined below) and the Prospectus (as defined below);

WHEREAS, Investor desires to also exchange the Additional Investor Bonds for New
Voting Stock at the Applicable Exchange Ratio, upon the terms and subject to the
conditions set forth herein, including receipt of any required gaming and other
regulatory approvals and waivers of licenses, and the effectiveness of the
Registration;

WHEREAS, concurrently with Investor’s purchase of the Additional Investor Bonds,
and pursuant to the Sponsor Agreement (as defined below), Affiliates of Apollo
Management VI, L.P. (collectively, “Apollo”) and TPG Capital, L.P.
(collectively, “TPG;”

 

1



--------------------------------------------------------------------------------

collectively with Apollo, “Sponsors”) will purchase from BondCo (the “Sponsor
Bond Purchase”) the aggregate principal amount of Subject Bonds set forth on
Schedule I (collectively, the “Additional Sponsor Bonds”), in the respective
maturities set forth on Schedule I, and all at the Bond Purchase Price;

WHEREAS, each Sponsor currently owns approximately $52,517,000 in aggregate
principal amount of Subject Bonds (for the avoidance of doubt, an aggregate
principal amount equal to $105,033,000 between both Sponsors) as set forth on
Schedule I (collectively, the “Existing Sponsor Bonds”; collectively with the
Additional Sponsor Bonds, the “Sponsor Bonds”);

WHEREAS, Sponsors desire to exchange, and HET desires to allow the exchange of,
the Sponsor Bonds for New Voting Stock at the Applicable Exchange Ratio (the
“Sponsor Exchange”), upon the terms and subject to the conditions set forth in
the Sponsor Agreement, including receipt of any required gaming and other
regulatory approvals (but not, for the avoidance of doubt, the effectiveness of
the Registration);

WHEREAS, to effect the exchange of Subject Bonds for New Voting Stock, (i) HET
will transfer to BondCo shares of New Voting Stock, and (ii) BondCo will
exchange the same for Subject Bonds from Investor and Sponsors at the Exchange
Ratio and as otherwise described herein, and in a manner expected to be exempt
from registration under United States securities laws (the “Exchange”);

WHEREAS, the consummation of the Exchange will be subject to certain conditions,
including receipt of the Regulatory Approvals (as defined below) and
effectiveness of each of the Reclassification and the Registration;

WHEREAS, Investor’s eligibility to receive and hold a number of shares of New
Voting Stock in excess of 4.9% of the total issued and outstanding amount
thereof will be further subject to the Licensing Waiver (as defined below);

WHEREAS, upon and subject to receipt of the Regulatory Approvals, and prior to
and in connection with the Registration and the Exchange, HET will effect the
Reclassification (as defined below);

WHEREAS, if the Regulatory Approvals are not obtained on or prior to the
Regulatory Termination Date (as defined below), the Exchange will not be
consummated, and no Subject Bonds will be exchanged for New Voting Stock or any
other security;

WHEREAS, if the Licensing Waiver is not obtained prior to the consummation of
the Exchange, Investor will exchange in the Exchange only (i) the Existing
Investor Bonds and (ii) an aggregate principal amount of Additional Investor
Bonds that, together with the Existing Investor Bonds, represents no more than
4.9% of the total issued and outstanding New Voting Stock, giving effect to the
consummation of the Exchange at the Applicable Exchange Ratio (the “Additional
Exchange Amount”);

 

2



--------------------------------------------------------------------------------

WHEREAS, if the Licensing Waiver is obtained prior to the consummation of the
Exchange, Investor will exchange the Existing Investor Bonds and the Additional
Investor Bonds for shares of New Voting Stock in the Exchange at the Applicable
Exchange Ratio;

WHEREAS, if the Licensing Waiver is obtained after the consummation of the
Exchange and prior to the termination of this Agreement, BondCo will exchange,
and HET will cause BondCo to exchange, any remaining Existing Investor Bonds and
Additional Investor Bonds then held by Investor (such amount, the “Remaining
Investor Bonds”) for New Voting Stock as described above, also at the Applicable
Exchange Ratio, and also pursuant to a private exchange offer between BondCo and
Investor alone; and

WHEREAS, if the Licensing Waiver is not obtained prior to the termination of
this Agreement, the Remaining Investor Bonds will not be exchanged for New
Voting Stock or any other security.

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, HET, BondCo and
Investor hereby agree as follows:

ARTICLE 1

DEFINED TERMS; INTERPRETATION

1.1 Defined Terms. As used herein, the following terms have the respective
meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person, and the term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.

“Applicable Exchange Ratio” means the exchange ratio set forth on Schedule I.

“Bond Registration Statement” means the Registration Statement on Form S-1 of
HET and HOC, SEC file number 333-163368, as originally declared effective by the
SEC on December 17, 2009, as amended through the date hereof.

“Closing Date” means the date on which the Closing occurs.

“Consents” means all consents, waivers, approvals, requirements, allowances,
novations, authorizations, declarations, filings, registrations and
notifications.

“Contract” means any binding agreement, contract or instrument, including any
loan, note, bond, mortgage, indenture, guarantee, deed of trust, license,
franchise, commitment, lease, franchise agreement, letter of intent, memorandum
of understanding or other obligation, and any amendments thereto.

 

3



--------------------------------------------------------------------------------

“Exchange Act” the U.S. Securities Exchange Act of 1934, as amended.

“Governmental Entity” means, in any jurisdiction, any (i) federal, state, local,
foreign or international government; (ii) court, arbitral or other tribunal;
(iii) governmental or quasi-governmental authority of any nature (including any
political subdivision, instrumentality, branch, department, official or entity);
or (iv) agency, commission, authority or body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature.

“Indebtedness” means, as to any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of any property or services (other than
trade payables incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to any property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all capital lease obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under acceptance, letter of credit, surety bond or similar
facilities, (g) all guaranteed obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (f) above and (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any lien, security interest or encumbrance on any
property owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation. The Indebtedness of any Person shall
include, without duplication, the Indebtedness of any other Person to the extent
such Person is liable therefor.

“Law” means all laws, principles of common law, statutes, constitutions,
treaties, rules, regulations, ordinances, codes, rulings, orders, decisions,
subpoenas, verdicts and licenses of all Governmental Entities.

“Licensing Waiver” means a waiver of any otherwise-applicable requirements under
any Regulatory Law that Investor be licensed or otherwise found suitable to
receive and hold an amount of New Voting Stock equal to or in excess of 5%, but
less than 10%, of the total issued and outstanding amount thereof.

“Material Adverse Effect” means a material adverse effect on (x) the business,
assets, liabilities, properties, results of operations or financial condition of
HET and its Subsidiaries, taken as a whole; provided, however, that in no event
shall any of the following constitute a Material Adverse Effect: (i) any
occurrence, condition, change, event or effect resulting from or relating to
changes in general economic or financial market conditions, except in the event,
and only to the extent, that such occurrence, condition, change, event or effect
has had a disproportionate effect on HET and its Subsidiaries, taken as a whole,
as compared to other Persons engaged in the gaming industry, (ii) any
occurrence, condition, change, event or effect that

 

4



--------------------------------------------------------------------------------

affects the gaming industry generally (including regulatory changes affecting
the gaming industry generally), except in the event, and only to the extent,
that such occurrence, condition, change, event or effect has had a
disproportionate effect on HET and its Subsidiaries, taken as a whole, as
compared to other Persons engaged in the gaming industry, (iii) the outbreak or
escalation of hostilities involving the United States, the declaration by the
United States of war or the occurrence of any natural disasters and acts of
terrorism, except in the event, and only to the extent, of any damage or
destruction to or loss of HET’s or its Subsidiaries’ physical properties,
(iv) any occurrence, condition, change, event or effect resulting from or
relating to the announcement or pendency of the Transactions, (v) any change in
generally accepted accounting principles, or in the interpretation thereof, as
imposed upon HET, its Subsidiaries or their respective businesses or any change
in Law, or in the interpretation thereof, except in the event, and only to the
extent, that such occurrence, condition, change, event or effect has had a
disproportionate effect on HET and its Subsidiaries, taken as a whole, as
compared to other Persons engaged in the gaming industry or (vi) any occurrence,
condition, change, event or effect resulting from compliance by HET and its
Subsidiaries with the terms of this Agreement and each other agreement in
connection herewith and therewith; (y) solely for purposes of the condition set
forth in Section 5.2(c)(ii)(C), the ability of HET or BondCo to consummate the
Transactions, other than (I) the sale of the Additional Investor Bonds to
Investor and (II) any transaction contemplated hereby for which the Licensing
Waiver would be required; or (z) solely for purposes of the condition set forth
in Section 6.2(c), the ability of HET or BondCo to consummate the sale of the
Additional Investor Bonds to Investor.

“Offer Document” means the preliminary Confidential Offering Memorandum
delivered to the Investor on June 3, 2010 and attached hereto as Exhibit A,
relating to the Exchange and the New Voting Stock, together with all SEC Filings
(as defined below) previously filed and incorporated by reference therein.

“Permits” means all Consents, licenses, permits, certificates, authorizations,
registrations, waivers, variances, exemptions, franchises and other approvals
issued, granted, given, required or otherwise made available by any Governmental
Entity.

“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture, associate,
trust, Governmental Entity or other entity or organization.

“Prospectus” means HOC’s Prospectus, dated as of May 24, 2010, SEC file number
333-163368, relating to the Subject Bonds.

“Recapitalization” means any reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split or other substantially similar
transaction.

“Reclassification” means the reclassification of HET’s existing non-voting and
voting common stock as described in the Offer Document. For greater certainty,
upon the effectiveness of the Reclassification, the authorized capital stock of
HET shall include New Voting Stock.

“Regulatory Approvals” means all Permits, findings of suitability, franchises
and entitlements issued or issuable by any Regulatory Authority or under any
Regulatory Law which are necessary to permit the consummation of the Exchange
(including the Reclassification, the Registration and the issuance of New Voting
Stock).

 

5



--------------------------------------------------------------------------------

“Regulatory Authority” means any Governmental Entity with regulatory control or
jurisdiction over the ownership or conduct of lawful gaming or gambling or
otherwise applicable to HET and its Subsidiaries.

“Regulatory Law” means any federal, state, local or foreign Law, Permit,
registration, finding of suitability, approval or other authorization (including
any condition or limitation placed thereon) governing or relating to gaming and
the conduct of gaming activities and other operations of HET and its
Subsidiaries (including all Laws relating to related regulated activities such
as liquor, cabaret, horse racing and the like).

“Regulatory Termination Date” means, if the Regulatory Approvals have not been
obtained by such date, the nine (9) month anniversary of the date of submission
of the Required Regulatory Filings (as defined below) (for the avoidance of
doubt, with the result that any Subject Bonds then held by Investor will not be
exchanged for New Voting Stock or any other security).

“Relevant Casino” means any casino owned by HET or any of its Subsidiaries
within the continental United States that has aggregate gaming floor space
greater than or equal to 25,000 square feet.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Sponsor Agreement” means that certain Investment and Exchange Agreement
(Sponsors), dated as of the date hereof, among Apollo, TPG, HET and BondCo.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity of which such Person (either alone or
through or together with any other subsidiary), (i) owns, directly or
indirectly, more than fifty percent (50%) of the stock or other equity
interests, (ii) has the power to elect a majority of the board of directors or
similar governing body or (iii) has the power to direct the business and
policies.

A Person is deemed to have effected a “Transfer” of a security if such Person
directly or indirectly (i) sells, offers to sell, pledges, encumbers,
hypothecates, grants an option or engages in any short sale with respect to,
transfers or disposes of such security or any interest in such security to any
Person, (ii) enters into an agreement or commitment contemplating the possible
sale of, pledge of, encumbrance of, grant of an option with respect to, transfer
of or disposition of such security or any interest therein to any Person, or
(iii) reduces such Person’s beneficial ownership of, or interest in, such
security.

1.2 Other Interpretive Provisions. The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms. The words
“hereof”, “herein”, “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement; and any subsection,
Section, Exhibit, Annex and Schedule references are to those of this Agreement
unless otherwise specified. The term “including” is not limiting and

 

6



--------------------------------------------------------------------------------

means “including without limitation.” The word “or” is not exclusive. The
captions and headings of this Agreement are for convenience of reference only
and shall not affect the interpretation of this Agreement. Whenever the context
requires, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms.

ARTICLE 2

PURCHASE OF ADDITIONAL INVESTOR BONDS

2.1 Purchase. Upon the terms and subject to the conditions of this Agreement, at
the Closing (as defined below), Investor shall purchase and accept from BondCo,
and BondCo shall sell, assign, transfer and deliver to Investor, the Additional
Investor Bonds, free and clear of all encumbrances.

2.2 Consideration. At the Closing, in consideration for the sale of the
Additional Investor Bonds, Investor shall pay or cause to be paid to BondCo or
its designee the total cash purchase price set forth on Schedule I, by wire
transfer of immediately available funds to an account or accounts previously
designated by BondCo to Investor.

2.3 Closing. The consummation of the purchase and sale of the Additional
Investor Bonds (the “Closing”) shall take place at the offices of O’Melveny &
Myers LLP, Times Square Tower, 7 Times Square, New York, NY 10036 (or at any
other location agreed upon by the parties hereto) on the business day (or on
such other date as is agreed to among the parties) on which the satisfaction or
waiver of the conditions set forth in Article 6 (other than any conditions that
by their terms are to be satisfied at the Closing, but subject to the
satisfaction or waiver of such conditions) is obtained.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF HET AND BONDCO

Except as otherwise disclosed or incorporated by reference in the Offer Document
or Prospectus, each of HET and BondCo, jointly and severally, represents and
warrants, as of the date hereof and as of the Closing Date, to Investor as
follows:

3.1 Organization, Power and Authority. Each of HET and BondCo is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Each of HET and BondCo has all requisite corporate power and
authority to execute, deliver and perform the terms of this Agreement and to
consummate the transactions contemplated by this Agreement (collectively, the
“Transactions”) and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement.

3.2 Subsidiaries. Each of BondCo and HOC are wholly-owned Subsidiaries of HET.

3.3 Due Execution; Enforceability. This Agreement has been duly and validly
executed and delivered by each of HET and BondCo and constitutes the legal,
valid and binding obligation of each of HET and BondCo, enforceable against each
of them in accordance with its terms, subject to bankruptcy, insolvency or other
similar laws of general application affecting creditors’ rights and general
principles of equity.

 

7



--------------------------------------------------------------------------------

3.4 No Conflicts. Neither the execution and delivery by HET or BondCo of this
Agreement, the compliance by HET or BondCo with the terms and conditions hereof,
nor the consummation by HET or BondCo of the Transactions will (i) violate,
result in a breach of, or constitute a default under their respective
certificates of incorporation or bylaws, (ii) violate, result in a breach of, or
constitute a default under (with or without notice or lapse of time, or both),
in each case in any material respect, any Contract, judgment, order or decree to
which HET, HOC or BondCo is a party or is otherwise bound or give to others any
material rights or interests (including rights of purchase, termination,
cancellation or acceleration) under any such agreement or instrument or
(iii) assuming all Regulatory Approvals and the Licensing Waiver have been
obtained and are effective, conflict with or violate in any material respect any
applicable Laws (including Regulatory Laws).

3.5 Ownership. BondCo is the sole, lawful owner of record and beneficially of
the Additional Investor Bonds, and has good and marketable title to the
Additional Investor Bonds, free and clear of any encumbrances. At the Closing,
BondCo will transfer, and HET will cause BondCo to transfer, to Investor good
and marketable title to the Additional Investor Bonds, free and clear of all
encumbrances. There are no contracts or other agreements between or among
BondCo, HOC, HET and any other Person that would conflict with, restrict or
prohibit BondCo’s ability to transfer the Additional Investor Bonds to Investor
as described herein. Without limiting the generality of the foregoing, except as
provided herein, neither BondCo nor HET has pledged, hypothecated or granted any
security interest in the Additional Investor Bonds or entered into any purchase,
participation, option, call or put agreement or arrangement with respect to the
Additional Investor Bonds.

3.6 Consents. Except for the Regulatory Approvals, approvals necessary for
listing on a national securities exchange, and the Licensing Waiver, no
consents, approvals, permits, orders or authorizations of, exemptions, reviews
or waivers by, or notices, reports, filings, declarations or registrations with,
any Governmental Entity, Regulatory Authority or of, by or with any other Person
are required to be made or obtained by HET or any of its Subsidiaries in
connection with the execution, delivery and performance by HET and its
Subsidiaries of this Agreement or the consummation of the Transactions, other
than those that, individually or in the aggregate, are not material.

3.7 Capitalization. As of the date hereof, HET has 60,560,806.86 shares of
non-voting common stock, $0.01 par value per share, issued and outstanding, all
of which were validly issued, fully paid and non-assessable

3.8 Accuracy of Information. As of the date hereof, the Prospectus and the Offer
Document, including any SEC Filings or other documents incorporated therein by
reference, taken together do not and, on the Closing Date will not, contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 

8



--------------------------------------------------------------------------------

3.9 No Impairment.

(a) The Additional Investor Bonds were duly authorized, validly issued and are
outstanding under the indentures governing such Subject Bonds. The Additional
Investor Bonds and the Credit Documents (as defined below) constitute binding
obligations of HOC, enforceable against HOC in accordance with their respective
terms, subject to bankruptcy, insolvency or other similar laws of general
application affecting creditors’ rights and general principles of equity.

(b) BondCo has not given its consent to change, nor has it waived, any material
term or provision of any indenture, note, guaranty, security agreement or other
agreement governing or executed and delivered in connection with the Additional
Investor Bonds (collectively, the “Credit Documents”), including with respect to
the amount or time of any payment of principal or the rate or time of any
payment of interest.

(c) BondCo has not engaged in any acts or conduct or made any omissions that
will result in Investor receiving proportionately less in payments or
distributions under, or less favorable treatment (including the timing of
payments or distributions) for, the Additional Investor Bonds than is received
by other holders of Subject Bonds.

(d) BondCo is not a party to, or bound by, any Contract that would materially
and adversely affect Investor’s rights and remedies under the Additional
Investor Bonds or this Agreement.

(e) HOC is not in material violation of or in default under, and no event has
occurred or exists that, with notice or lapse of time or both, would constitute
a default under, any provision of the Credit Documents.

3.10 Company Reports and Financial Statements.

(a) HET and each of its Subsidiaries has filed or furnished, as applicable, all
forms, filings, registrations, submissions, statements, certifications, reports
and documents required to be filed or furnished by it with the SEC under the
Exchange Act or the Securities Act (collectively, “SEC Filings”) since
December 31, 2007 (the SEC Filings since December 31, 2007 and through the date
hereof, including any amendments thereto, the “Company Reports”). As of their
respective dates (or, if amended prior to the date hereof, as of the date of
such amendment), each of the Company Reports, as amended, complied as to form in
all material respects with the applicable requirements of the Securities Act and
the Exchange Act, and any rules and regulations promulgated thereunder
applicable to the Company Reports. As of their respective dates (or, if amended
prior to the date hereof, as of the date of such amendment), the Company Reports
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances in which they were made, not
misleading.

(b) HET’s consolidated financial statements (including, in each case, any notes
thereto) contained in the Company Reports were prepared (i) in accordance with
generally accepted accounting principles in the United States of America
(“GAAP”) applied on a consistent basis throughout the periods indicated (except
as may be indicated in the notes thereto or, in the case of interim consolidated
financial statements, where information and footnotes contained in such
financial statements are not required under the rules of the SEC to be in
compliance with

 

9



--------------------------------------------------------------------------------

GAAP) and (ii) in compliance as to form, as of their respective dates of filing
with the SEC, in all material respects with applicable accounting requirements
and with the published rules and regulations of the SEC with respect thereto,
and in each case such consolidated financial statements fairly presented, in all
material respects, the consolidated financial position, results of operations,
changes in stockholder’s equity and cash flows of HET and its consolidated
Subsidiaries as of the respective dates thereof and for the respective periods
covered thereby (subject, in the case of unaudited statements, to normal
year-end adjustments which were not, individually or in the aggregate, material
to HET and its consolidated Subsidiaries taken as a whole).

3.11 Insolvency. Neither HET nor any of its Subsidiaries has, within the five
(5) years prior to the date hereof, taken any steps to seek protection pursuant
to any bankruptcy law, nor does HET or any of its Subsidiaries have any actual
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact that would reasonably
lead a creditor to do so. Neither HET nor any of its Subsidiaries is, or will be
as a result of the consummation of the Transactions, Insolvent (as defined
below). BondCo has no liabilities other than those arising under this Agreement.
“Insolvent” means, with respect to any Person, (i) that such Person’s financial
condition is such that the sum of such Person’s Indebtedness is greater than all
of such Person’s property at a fair valuation, (ii) that such Person intended to
incur, or believed that it would incur, Indebtedness that would be beyond such
Person’s ability to pay as such Indebtedness matured or (iii) that such Person
was engaged in a business or a transaction, or was about to engage in business
or a transaction, for which any property remaining with such Person was an
unreasonably small capital.

3.12 No Default. Neither HET nor any of its Subsidiaries are in default, nor has
there been an event of default, and no event has occurred or exists that, with
notice or lapse of time or both, would constitute such an event of default, in
each case with respect to (i) the Credit Agreement dated as of January 28, 2008,
as amended by the Amendment and Waiver dated as of June 3, 2009 and the
Incremental Facility Amendment dated as of September 26, 2009 (the “Credit
Agreement”), among HET (as successor in interest to Hamlet Merger Inc.), HOC,
Bank of America, N.A., as administrative agent and collateral agent, and the
other parties party thereto, (ii) the Real Estate Facility (as defined in the
Credit Agreement), (iii) the 11.25% senior secured notes due 2017 issued by HOC,
(iv) the 10.00% second-priority senior secured notes due 2015 and 10.00%
second-priority senior secured notes due 2018 issued by HOC on December 24,
2008, (v) the 10.00% second-priority senior secured notes due 2018 issued by HOC
on April 15, 2009, (vi) the 12.75% second-priority senior secured notes due 2018
issued by HOC, (vii) the 10.75% senior notes due 2016 and the 10.75%/11.5%
senior toggle notes due 2018 issued by HOC, (viii) that certain term loan
agreement dated as of July 31, 2009, among Chester Downs and Marina, LLC,
Citibank, N.A. and the lenders party thereto, (ix) that certain amended and
restated loan agreement, dated as of February 19, 2010, among PHW Las Vegas, LLC
and Wells Fargo Bank, N.A., (x) the 5.375% Senior Notes due 2013 issued by HOC;
(xi) the 5.625% Senior Notes due 2015 issued by HOC; (xii) the 6.500% Senior
Notes due 2016 issued by HOC; (xiii) the 5.750% Senior Notes due 2017 issued by
HOC and (xiv) any other Indebtedness of HET or any of its Subsidiaries in excess
of $100,000,000 (collectively, the “Material Indebtedness”).

 

10



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF INVESTOR

Investor represents and warrants, as of the date hereof and as of the Closing
Date, to each of HET and BondCo as follows:

4.1 Power and Authority. Investor is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Investor
has all requisite corporate power and authority to execute, deliver and perform
the terms of this Agreement and to consummate the Transactions and has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Agreement.

4.2 Due Execution; Enforceability. This Agreement has been duly and validly
executed and delivered by Investor and constitutes the legal, valid and binding
obligation of Investor, enforceable against Investor in accordance with its
terms, subject to bankruptcy, insolvency or other similar laws of general
application affecting creditors’ rights and general principles of equity.

4.3 No Conflicts; Consents. Neither the execution and delivery by Investor of
this Agreement, the compliance by Investor with the terms and conditions hereof,
nor the consummation by Investor of the Transactions will (i) violate, result in
a breach of, or constitute a default under its certificate of incorporation or
bylaws, (ii) violate, result in a breach of, or constitute a default under (with
or without notice or lapse of time, or both), in each case in any material
respect, any agreement, instrument, judgment, order or decree to which Investor
is a party or is otherwise bound or give to others any material rights or
interests (including rights of purchase, termination, cancellation or
acceleration) under any such agreement or instrument or (iii) assuming all
Regulatory Approvals and the Licensing Waiver have been obtained and are
effective, conflict with or violate in any material respect any applicable Laws
(including Regulatory Laws). The execution, delivery and performance of this
Agreement by Investor and the consummation of the Transactions do not and will
not require any Permit of, or filing with or notification to, any Governmental
Entity except, as applicable, (i) Regulatory Approvals and the Licensing Waiver
and (ii) requirements under the Exchange Act and the rules and regulations
promulgated thereunder.

4.4 Ownership. Investor and/or its Affiliates are the lawful owners of record
and beneficially of the Existing Investor Bonds, and have good and marketable
title to the Existing Investor Bonds, free and clear of any encumbrances, except
for encumbrances created by this Agreement. There are no contracts or other
agreements between or among Investor and any other Person that would conflict
with, restrict or prohibit Investor’s ability to exchange the Existing Investor
Bonds as described herein.

4.5 Investment Representations. Investor is an “accredited investor” (as defined
in Rule 501(a) of Regulation D promulgated under the Securities Act) and a
“qualified institutional buyer” (as defined in Rule 144A promulgated under the
Securities Act) and has generally such knowledge and experience in business and
financial matters and with respect to investments in securities of privately
held companies so as to enable it to understand and evaluate the risks and
benefits of its investment in the Additional Investor Bonds (and, by virtue of
Investor’s agreement to effect the exchange of the same as described herein, the
New Voting Stock). HET has provided

 

11



--------------------------------------------------------------------------------

Investor with such disclosure with respect to the operations, business prospects
and condition (financial or otherwise) of HET and its Subsidiaries as was
requested by Investor in order for Investor to have made a voluntary and
informed investment decision to acquire the Additional Investor Bonds (and, by
virtue of Investor’s agreement to effect the exchange of the same as described
herein, the New Voting Stock).

4.6 No Additional Representations. Except as expressly set forth herein, neither
HET nor BondCo makes any representation or warranty, or extends any warranties
of any kind, express or implied. Without limiting the foregoing, neither HET nor
BondCo makes any representation or warranty with respect to any projections,
forecasts or forward looking information provided to Investor, if any.

ARTICLE 5

COVENANTS

5.1 Gaming Regulatory Matters.

(a) Regulatory Approvals. Promptly following the date hereof, but not later than
sixty (60) days following the date hereof, HET shall prepare or cause to be
prepared, and shall submit or cause to be submitted, all required initial
applications and documents, subject to Section 5.1(b) (collectively, the
“Required Regulatory Filings”), in connection with obtaining, and shall
otherwise use its reasonable best efforts to obtain, including by pursuing any
ordinary-course or customary and typical rights of appeal (provided that,
notwithstanding the foregoing, in no event shall HET or any HET Party (as
defined below) in its reasonable judgment be required to take any action, or to
refrain from taking any action, that would be reasonably likely to interfere
with or be adverse or damaging to HET’s ongoing relationship with any Regulatory
Authority), the Regulatory Approvals. Each of HET and, subject to
Section 5.1(c), Investor shall comply with the terms and conditions of all such
Regulatory Approvals and shall promptly and in good faith respond to, and cause
their respective officers, managers, directors and Affiliates to promptly and in
good faith respond to, all requests for information by any Regulatory Authority
in connection with such applications and otherwise to cooperate in good faith
with each other and such Regulatory Authorities.

(b) Licensing Waiver. Subject to Section 5.1(c), following the date hereof, HET
and Investor shall reasonably cooperate to prepare or cause to be prepared, and
Investor shall use its reasonable best efforts to file or cause to be filed, all
required applications and documents (including, where appropriate, indications
of further information to come by supplementary filing) in connection with
obtaining, and shall otherwise use their respective reasonable best efforts to
obtain, the Licensing Waiver. Each of HET and Investor shall comply with the
terms and conditions of any such Licensing Waiver and shall promptly and in good
faith respond to, and, subject to Section 5.1(c), shall cause their respective
officers, managers, directors and Affiliates to promptly and in good faith
respond to, all requests for information by any Regulatory Authority in
connection with such application, to provide one another with copies of all
material communications (provided that such communications do not contain
confidential or proprietary information) from and filings with any Regulatory
Authority in connection with this Section 5.1(b) and otherwise to cooperate in
good faith with each other and such Regulatory Authorities.

 

12



--------------------------------------------------------------------------------

Investor shall not assert, and disclaims any right to recover in respect of, and
shall cause its Subsidiaries and controlled Affiliates not to assert, and to
disclaim any right to recover in respect of, any claim in any proceeding against
HET, BondCo, or any of its or their parents, Subsidiaries, predecessors,
successors, assigns, Affiliates, representatives, officers, directors,
shareholders, employees, and agents (collectively, “HET Parties”), alleging or
seeking any damage, loss or other liability arising from or in connection with
any HET Party’s compliance with its obligations in connection with obtaining the
Licensing Waiver as contemplated herein. HET shall not assert, and disclaims any
right to recover in respect of, and shall cause its Subsidiaries and controlled
Affiliates not to assert, and to disclaim any right to recover in respect of,
any claim in any proceeding against Investor or any of its Subsidiaries,
predecessors, successors, assigns, Affiliates, representatives, officers,
directors, shareholders, employees, and agents (collectively, “Investor
Parties”), alleging or seeking any damage, loss or other liability arising from
or in connection with any Investor Party’s compliance with its obligations in
connection with obtaining the Licensing Waiver as contemplated herein; provided,
that Investor shall have complied with its obligations in connection with
obtaining the Licensing Waiver as contemplated herein.

(c) Certain Limitations on Investor Obligation. Notwithstanding anything to the
contrary contained herein, neither Investor nor any of its Affiliates shall be
required to take any action, including any action required to comply with the
terms and conditions of any Regulatory Approval or Licensing Waiver pursuant to
this Section 5.1 that is or would be reasonably likely to be “unreasonably
burdensome” to a passive institutional investor.

5.2 Exchange.

(a) Offer Document. Investor acknowledges and agrees that HET has previously
provided Investor with the Offer Document.

(b) Consummation of Exchange. As promptly as practicable following the date on
which the conditions set forth in Section 5.2(c) below are satisfied,
(i) Investor shall cause to be validly and irrevocably tendered for exchange in
the Exchange the Existing Investor Bonds and a number of Additional Investor
Bonds equal to the Additional Exchange Amount; provided, that, if the Licensing
Waiver shall have been obtained prior to the date on which the Exchange is to be
consummated, Investor shall also cause to be validly and irrevocably tendered
for exchange in the Exchange the Remaining Investor Bonds and (ii) BondCo shall,
and HET shall cause BondCo to, consummate the Exchange by exchanging Subject
Bonds for New Voting Stock as set forth herein.

(c) Conditions to Exchange.

(i) Conditions to the Obligations of Each Party. The respective obligations of
Investor, HET and BondCo to consummate the Exchange are subject to the
satisfaction or waiver, at or before the consummation of the Exchange, of each
of the following conditions:

(A) No Injunctions, Illegality or Litigation. No Law or temporary restraining
order, preliminary or permanent injunction or other judgment, writ, decree or
judicial or administrative orders issued by any Governmental Entity shall have
been adopted, promulgated, issued or threatened that would, and there shall not
be pending any proceeding that would (if adversely determined), prohibit,
prevent or render unlawful the consummation of the Exchange; and

 

13



--------------------------------------------------------------------------------

(B) Regulatory Approvals; Reclassification; Registration. The Regulatory
Approvals (other than the Registration) shall have been obtained and not
revoked, and the Reclassification shall have been effected (and, if applicable,
and solely with respect to any Subject Bonds the exchange of which would require
the Licensing Waiver, the Licensing Waiver shall not have been revoked).

(ii) Conditions to the Obligation of Investor. The obligation of Investor to
consummate the Exchange is further subject to the satisfaction or waiver, at or
before the closing of the Exchange, of the following conditions:

(A) subject to Section 5.2(c)(ii)(M), the representations and warranties of HET
and BondCo set forth in this Agreement shall be true and correct on and as of
the date hereof and on and as of the date of the consummation of the Exchange
(except to the extent any such representation and warranty speaks as of a
specific date, in which event such representation and warranty shall be true and
correct as of such specific date), except for such failures to be true and
correct (without regard to qualification or exceptions contained therein as to
materiality) that would not, individually or in the aggregate, be “material” to
the investment decision of a reasonable investor making an investment decision
in respect of the Transactions, and Investor shall have received a certificate
of an executive officer of HET to such effect. For purposes of the foregoing,
“material” means, with respect to the failure of any representations and
warranties of HET and BondCo to be true and correct, that there is a substantial
likelihood that a reasonable investor would attach importance to such failure in
determining whether to exchange Subject Bonds for New Voting Stock. For the
avoidance of doubt, the failure of any of the representations and warranties of
HET and BondCo to be true and correct need not result in a Material Adverse
Effect in order to be deemed “material” for purposes of this
Section 5.2(c)(ii)(A);

(B) each and all of the covenants and agreements of HET and BondCo to be
performed or complied with prior to the date of the consummation of the Exchange
shall have been performed and complied with in all material respects, and
Investor shall have received a certificate of an executive officer of HET to
such effect;

(C) no Material Adverse Effect shall have occurred;

(D) no gaming license necessary for the operation of any Relevant Casino shall
have been revoked or suspended;

(E) no voluntary or involuntary bankruptcy proceedings shall have been
initiated, and there is no intent to initiate voluntary bankruptcy proceedings,
and none of HET nor any of its Subsidiaries shall have any actual knowledge or
reason to believe that any of its or their creditors intend to initiate
involuntary bankruptcy proceedings, in each case with respect to HET or any of
its material Subsidiaries;

 

14



--------------------------------------------------------------------------------

(F) the registration rights agreement, which shall be in accordance with the
terms of Annex A (the “Registration Rights Agreement”), shall have been fully
executed and shall be in force and effect;

(G) no default or event of default under any Credit Document or Material
Indebtedness shall have occurred, except for any defaults or events of default
that have been properly cured in accordance with the terms of the applicable
Credit Document or Material Indebtedness, as the case may be;

(H) the Sponsor Exchange shall have been consummated or shall be consummated
substantially simultaneously with the Exchange;

(I) the Registration shall be effective and no stop order suspending the
effectiveness of the Registration shall be in effect and, to HET’s actual
knowledge, no proceeding for that purpose shall have been initiated or
threatened by the SEC;

(J) except as contemplated in connection with the Transactions, no change in
HET’s capital structure shall have occurred that would have a Material Adverse
Effect;

(K) no merger, consolidation, change of control or other reorganization of HET
or any of its material Subsidiaries shall have occurred that would have a
Material Adverse Effect;

(L) the terms of the Exchange that are applicable to Investor shall be at least
as favorable to Investor as the terms of any Alternative Exchange that are
applicable to any other Person, taken as a whole; and

(M) notwithstanding Section 5.2(c)(ii)(A), the representations and warranties of
HET and BondCo set forth in Sections 3.9(e) and 3.12 shall be true and correct
on and as of the date hereof and on and as of the date of the consummation of
the Exchange.

(d) Other Exchanges. From the date hereof until the termination of this
Agreement, if HET offers to any Person to exchange any Subject Bonds for New
Voting Stock or other capital stock of HET (an “Alternative Exchange”) on terms
that are more favorable, taken as a whole, to such Person than the terms of the
Exchange are to Investor, then HET will promptly disclose such terms of such
Alternative Exchange to Investor and Investor will then have the right to
receive, at Investor’s election, the rights, benefits and obligations of all of
such terms of such Alternative Exchange with respect to the Exchange (to the
extent not then consummated) and/or any prospective Secondary Exchange.

5.3 Secondary Exchanges. If the Licensing Waiver is obtained after the
consummation of the Exchange and prior to the termination of this Agreement,
BondCo will exchange, and HET will cause BondCo to exchange, the Remaining
Investor Bonds for New

 

15



--------------------------------------------------------------------------------

Voting Stock in a manner identical to the Exchange (subject to Section 5.2(d)),
also at the Applicable Exchange Ratio and subject to the same conditions
precedent, including the conditions precedent contained in Section 5.2(c) (other
than the condition contained in Section 5.2(c)(ii)(H)), and pursuant to
agreements and other documentation customary and reasonable for such a private
exchange. Each of HET, BondCo and Investor shall cooperate to effect any such
secondary exchange promptly following receipt of the Licensing Waiver as
contemplated above. From and after the consummation of the Exchange until the
termination of this Agreement, upon the request of Investor from time to time,
BondCo will exchange, and HET will cause BondCo to exchange, Subject Bonds for
New Voting Stock in a manner identical to the Exchange (subject to
Section 5.2(d)), also at the Applicable Exchange Ratio and subject to the same
conditions precedent, and pursuant to agreements and other documentation
customary and reasonable for such a private exchange; provided, that, in no
event shall BondCo or HET be required to effect any such exchange that would
result in Investor holding in excess of 4.9% of the total issued and outstanding
New Voting Stock. Any such secondary exchange as provided in this foregoing
Section 5.3, a “Secondary Exchange.”

5.4 Listing. In connection with Investor’s exercise of its rights under the
Registration Rights Agreement, HET shall use its reasonable best efforts to
cause the New Voting Stock covered by the Registration Rights Agreement to be
listed for trading on the New York Stock Exchange or the NASDAQ Stock Exchange,
including by effecting any related registrations of the New Voting Stock under
the Exchange Act.

5.5 Confidentiality. HET and Investor agree that all information exchanged in
connection with the Transactions shall be subject to the Confidentiality
Agreement, dated as of May 11, 2010, between HET and Investor, which shall
remain in full force and effect pursuant to its terms.

5.6 Public Disclosure. From the date of this Agreement until the Closing or
termination hereof, the parties shall cooperate in good faith to jointly prepare
all press releases and public announcements pertaining to the Transactions
(including any Current Report on Form 8-K pursuant to the Exchange Act reporting
the execution of this Agreement and/or consummation of the Exchange), and no
party shall issue or otherwise make any public announcement pertaining to the
Transactions without the prior consent of HET (in the case of Investor) or
Investor (in the case of HET or BondCo), except as required, on the advice of
legal counsel, by Law, Regulatory Authorities (including filings in connection
with obtaining the Regulatory Approvals) or the requirements of a securities
exchange (a “Compelled Disclosure”). Each party will not unreasonably withhold
approval from the others with respect to any press release or public
announcement. If any party, after consultation with its legal counsel,
determines that it is required to make any Compelled Disclosure, it shall, to
the extent permitted by Law, at a reasonable time before making any such
Compelled Disclosure, consult with the other parties regarding such Compelled
Disclosure and give the other parties reasonable time to comment on such
Compelled Disclosure in advance of such issuance and shall only include in any
such Compelled Disclosure such information that is legally required to be
disclosed upon the advice of legal counsel (and may not refer to the other party
absent the other party’s prior opportunity to review and comment on the portions
of such Compelled Disclosure referring to such party). This provision will not
apply to communications by any party to its legal counsel, accountants and other
professional advisors.

 

16



--------------------------------------------------------------------------------

5.7 Transfer Restrictions.

(a) From the date hereof until the termination of this Agreement, Investor shall
not, directly or indirectly, cause or permit to be effected any Transfer of
Subject Bonds directly or indirectly owned by Investor, except (a) in connection
with the Exchange or any Secondary Exchange and (b) to any Affiliate thereof.
The foregoing restriction is expressly agreed to preclude engaging in any
hedging or other transaction that is designed to or that reasonably could be
expected to lead to or result in a sale or disposition of Subject Bonds even if
such Subject Bonds would be disposed of by someone other than Investor. Such
prohibited hedging or other transactions would include any short sale or any
purchase, sale or grant of any right (including any put or call option) with
respect to any of Investor’s or Sponsors’, as the case may be, Subject Bonds or
with respect to any security that includes, relates to, or derives any
significant part of its value from such Subject Bonds.

(b) Notwithstanding the foregoing, the provisions of this Section 5.7 shall
terminate and be of no further force and effect, upon (w) the initiation of, or
written intent to initiate, voluntary or involuntary bankruptcy with respect to
HET or any of its material Subsidiaries, (x) the occurrence of a default, event
of default or material breach under any Credit Document or any Material
Indebtedness, (y) any material breach of this Agreement by HET or BondCo that
remains uncured (if curable) for more than thirty (30) days after HET’s receipt
of written notice specifying such alleged breach (a termination upon expiration
of such thirty (30) day period in this clause (y) being referred to as a “Breach
Termination”) or (z) the expiration of the five (5) day period following HET’s
receipt of written notice from Investor to such effect, which notice is
delivered subsequent to either (i) HET’s provision to Investor of a copy of a
written communication from an applicable Regulatory Authority or (ii) Investor’s
provision to HET of a copy of a written communication from an applicable
Regulatory Authority, in each case that contains an express denial of any
Regulatory Approval or the Licensing Waiver, respectively (either, a “Denial
Letter”), either of which denial purports to be, and is (including at the
expiration of such five (5) day notice period), final, non-appealable and not
susceptible to cure or redress through a change in the transactions described in
the Offer Document, which change would not be material to a reasonable passive
institutional investor; provided, that, for purposes of the foregoing clause
(z), (I) each of HET and Investor shall provide the other party with a copy of
any Denial Letter promptly following either party’s receipt of the same and (II)
the provisions of Section 5.7 shall terminate solely with respect to those
Subject Bonds the exchange of which for New Voting Stock would have required
receipt of the denied Regulatory Approval or Licensing Waiver. Nothing in this
Section 5.7 shall constitute or permit any alteration in the parties’ respective
obligations under this Agreement.

(c) If the provision of the Sponsor Agreement equivalent to this Section 5.7, or
any amendment to such provision, is more favorable to any Sponsor in any respect
than the provisions of this Section 5.7 with respect to Investor, then HET will
promptly disclose such more favorable provision to Investor and Investor will
then have the right to receive the rights and benefits of such more favorable
provision.

5.8 SEC Filings. HET shall timely file, or cause to be timely filed, all SEC
Filings.

 

17



--------------------------------------------------------------------------------

5.9 Registration. HET shall comply with and perform the undertakings set forth
in the Offering Memorandum under “General Terms of the Exchange Offer - Shelf
Registration Statement”. In addition, the Registration shall contain a “Plan of
Distribution” in the form set forth on Annex B. The Registration shall be
effected pursuant to the procedures set forth on Annex C, and shall contain
mutual indemnification provisions as set forth on Annex D.

ARTICLE 6

CONDITIONS TO CLOSING

6.1 Conditions to the Obligations of Each Party. The respective obligations of
Investor, HET and BondCo to consummate the Closing are subject to the
satisfaction or waiver, at or before the Closing, of each of the following
conditions:

(a) No Injunctions, Illegality or Litigation. No Law or temporary restraining
order, preliminary or permanent injunction or other judgment, writ, decree or
judicial or administrative orders issued by any Governmental Entity shall have
been adopted, promulgated, issued or threatened that would, and there shall not
be pending any proceeding that would (if adversely determined), prohibit,
prevent or render unlawful the consummation of the Closing.

6.2 Conditions to the Obligations of Investor. The obligation of Investor to
consummate the Closing is further subject to the satisfaction or waiver, at or
before the Closing, of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of HET
and BondCo set forth in this Agreement that are qualified as to materiality
shall be true and correct in all respects, and those that are not so qualified
shall be true and correct in all material respects, on and as of the date hereof
and on and as of the Closing Date as though made on and as of the Closing Date
(except to the extent any such representation and warranty speaks as of a
specific date, in which event such representation and warranty shall be true and
correct as of such specific date), and Investor shall have received a
certificate of an executive officer of HET to such effect.

(b) Performance of Obligations. Each and all of the covenants and agreements of
HET and BondCo to be performed or complied with prior to the date hereof
pursuant to this Agreement shall have been performed and complied with in all
material respects, and Investor shall have received a certificate of an
executive officer of HET to such effect.

(c) No Material Adverse Effect. No Material Adverse Effect shall have occurred.

(d) Revocation or Suspension. No gaming license necessary for the operation of
any Relevant Casino shall have been revoked or suspended.

(e) Sponsor Bond Purchase. The Sponsor Bond Purchase pursuant to the Sponsor
Agreement shall have been consummated or shall be consummated substantially
simultaneously with the Closing.

 

18



--------------------------------------------------------------------------------

(f) Closing Deliveries. At the Closing, HET and BondCo shall deliver, or shall
cause to be delivered to Investor:

(i) Evidence of the transfer to Investor, in book-entry form, of legal and
beneficial title to the Additional Investor Bonds, registered in such names and
in such denominations as set forth in instructions of the Investor delivered to
HET three (3) days prior to Closing; and

(ii) such other documents as Investor may reasonably request in accordance
herewith to consummate the Closing.

(g) No Bankruptcy. No voluntary or involuntary bankruptcy proceedings shall have
been initiated, and there is no intent to initiate voluntary bankruptcy
proceedings, and none of HET nor any of its Subsidiaries shall have any actual
knowledge or reason to believe that any of its or their creditors intend to
initiate involuntary bankruptcy proceedings, in each case with respect to HET or
any of its material Subsidiaries.

(h) Defaults. No default or event of default under any Credit Document or
Material Indebtedness shall have occurred, except for any defaults or events of
default that have been properly cured in accordance with the terms of the
applicable Credit Document or Material Indebtedness, as the case may be.

6.3 Conditions to the Obligations of HET and BondCo. The respective obligations
of HET and BondCo to consummate the Closing are further subject to the
satisfaction or waiver, at or before the Closing, of each of the following
conditions:

(a) Representations and Warranties. The representations and warranties of
Investor set forth in this Agreement that are qualified as to materiality shall
be true and correct in all respects, and those that are not so qualified shall
be true and correct in all material respects, on and as of the date hereof and
on and as of the Closing Date as though made on and as of the Closing Date
(except to the extent any such representation and warranty speaks as of a
specific date, in which event such representation and warranty shall be true and
correct as of such specific date).

(b) Performance of Obligations. Each and all of the covenants and agreements of
Investor to be performed or complied with prior to the date hereof pursuant to
this Agreement shall have been performed and complied with in all material
respects.

(c) Consideration. Investor shall have paid the purchase price as provided in
Section 2.2.

ARTICLE 7

TERMINATION

7.1 Termination. This Agreement (a) may be terminated by mutual consent in
writing of each of HET, BondCo and Investor, or (b) shall terminate on the
earlier to occur of (x) the Regulatory Termination Date or (y) a Breach
Termination, but in any event not later than eleven (11) months after the date
hereof.

7.2 Effect of Termination. In the event of termination of this Agreement as
provided in Section 7.1, this Agreement shall become void and have no effect,
without any liability or

 

19



--------------------------------------------------------------------------------

obligation on the part of any party hereto or their respective Affiliates,
officers, directors or stockholders, other than this Section 7.2, Article 8 and
Article 9, which shall survive such termination. Notwithstanding the foregoing,
upon a Breach Termination, the covenants and agreements contained herein that
relate to the New Voting Stock shall survive in accordance with their terms with
respect to those shares of New Voting Stock, if any, then held by Investor.

ARTICLE 8

SURVIVAL; INDEMNIFICATION

8.1 Survival. All representations and warranties of HET and BondCo under this
Agreement shall not survive the Closing. The covenants and agreements of HET and
BondCo under this Agreement that are intended to be performed following the
Closing shall survive the Closing in accordance with their terms.

8.2 Indemnification.

(a) By HET and BondCo. HET and BondCo each agree to jointly and severally
indemnify and hold harmless Investor and its Subsidiaries and Affiliates and
each of their respective officers, directors, partners, members and employees,
and each Person who controls Investor within the meaning of the Exchange Act and
the rules and regulations promulgated thereunder, to the fullest extent lawful,
from and against any and all claims, damages, liabilities, deficiencies,
judgments, fines, amounts paid in settlement and expenses (including reasonable
attorneys’ fees and expenses), but expressly subject to Section 9.9(b)
(collectively, “Losses”), arising out of or resulting from any action, suit,
claim, or proceeding by any stockholder or creditor of HET or any of its
Subsidiaries or Affiliates arising out of or resulting from the Transactions
(unless such claim is based upon conduct by Investor that constitutes fraud,
gross negligence or willful misconduct).

(b) By Investor. Investor agrees to indemnify and hold harmless HET and its
Subsidiaries and Affiliates and each of their respective officers, directors,
partners, stockholders, members and employees (each, an “HET Indemnified Party”)
to the fullest extent lawful, from and against any and all Losses, but expressly
subject to Section 9.9(b), arising out of or resulting from any action, suit,
claim, or proceeding by any stockholder, investor or creditor of Investor or any
of its Subsidiaries or Affiliates arising out of or resulting from the
Transactions (unless such claim is based upon conduct by HET that constitutes
fraud, gross negligence or willful misconduct).

(c) Procedures. Any party seeking indemnification under this Section 8.1
(“Indemnified Person”) shall give prompt written notice to the other party
(“Indemnifying Person”) of any claim, action, suit or proceeding commenced
against it in respect of which indemnity may be sought hereunder, but failure to
so notify the Indemnifying Person shall not relieve the Indemnifying Person from
any liability which it may have under the indemnity provided in Section 8.2,
unless and to the extent the Indemnifying Person shall have been actually and
materially prejudiced by the failure of such Indemnified Person to so notify the
Indemnifying Person. Such notice shall describe in reasonable detail such claim.
In case any claim, action, suit or proceeding is brought against an Indemnified
Person, the Indemnified Person shall be entitled to hire, at its own expense,
separate counsel and participate in the defense thereof. If the

 

20



--------------------------------------------------------------------------------

Indemnifying Person so elects within a reasonable time after receipt of notice,
the Indemnifying Person may assume the defense of the action or proceeding at
the Indemnifying Person’s own expense with counsel chosen by the Indemnifying
Person and approved by the Indemnified Person, which approval shall not be
unreasonably withheld, and the Indemnified Person may participate in such
defense at its own expense; provided, however, that the Indemnifying Person will
not settle or compromise any claim, action, suit or proceeding, or consent to
the entry of any judgment with respect to any such pending or threatened claim,
action, suit or proceeding, without the written consent of the Indemnified
Person unless such settlement, compromise or consent secures the unconditional
release of the Indemnified Person from all liabilities arising out of such
claim, action, suit or proceeding and requires nothing other than the payment of
money by the Indemnifying Person; provided, further, that if the defendants in
any such claim, action, suit or proceeding include both the Indemnified Person
and the Indemnifying Person and the Indemnified Person reasonably determines,
based upon advice of legal counsel, that such claim, action, suit or proceeding
involves a conflict of interest (other than one of a monetary nature) that would
reasonably be expected to make it inappropriate for the same counsel to
represent both the Indemnifying Person and the Indemnified Person, then the
Indemnifying Person shall not be entitled to assume the defense of the
Indemnified Person and the Indemnified Person shall be entitled to separate
counsel at the Indemnifying Person’s expense, which counsel shall be chosen by
the Indemnified Person and approved by the Indemnifying Person, which approval
shall not be unreasonably withheld; and provided, further, that it is understood
that the Indemnifying Person shall not be liable for the fees, charges and
disbursements of more than one separate firm for the Indemnified Persons. If the
Indemnifying Person assumes the defense of any claim, action, suit or
proceeding, all Indemnified Persons shall thereafter deliver to the Indemnifying
Person copies of all notices and documents (including court papers) received by
such Indemnified Persons relating to the claim, action, suit or proceeding, and
each Indemnified Person shall cooperate in the defense or prosecution of such
claim. Such cooperation shall include the retention and (upon the Indemnifying
Person’s request) the provision to the Indemnifying Person of records and
information that are reasonably available to the Indemnified Person and that are
reasonably relevant to such claim, action, suit or proceeding, and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. If the
Indemnifying Person is not entitled to assume the defense of such claim, action,
suit or proceeding as a result of the second proviso to the fourth sentence of
this Section 8.2(c), the Indemnifying Person’s counsel shall be entitled to
conduct the defense of the Indemnifying Person and the Indemnified Person’s
counsel shall be entitled to conduct the defense of the Indemnified Person, it
being understood that both such counsel will cooperate with each other, to the
extent feasible in light of the conflict of interest or different available
legal defenses, to conduct the defense of such action or proceeding as
efficiently as possible. If the Indemnifying Person is not so entitled to assume
the defense of such action or does not assume the defense, after having received
the notice referred to in the first sentence of this Section 8.2(c), the
Indemnifying Person will pay the reasonable fees and expenses of counsel for the
Indemnified Person; in that event, however, the Indemnifying Person will not be
liable for any settlement of any claim, action, suit or proceeding effected
without the written consent of the Indemnifying Person, which may not be
unreasonably withheld, delayed or conditioned. If the Indemnifying Person is
entitled to assume, and assumes, the defense of an action or proceeding in
accordance with this Section 8.2(c), the Indemnifying Person shall not be liable
for any fees and expenses of counsel for the Indemnified Person incurred
thereafter in connection with that action or proceeding except as set forth in
the

 

21



--------------------------------------------------------------------------------

fourth sentence of this Section 8.2(c). Unless and until a final judgment is
rendered that an Indemnified Person is not entitled to the costs of defense
under the provisions of this Section 8.2(c), the Indemnifying Person shall
reimburse, promptly as they are incurred, the Indemnified Person’s costs of
defense. The Indemnifying Person’s obligation to indemnify the Indemnified
Persons for Losses hereunder is irrespective of whether the Indemnified Person
has itself made payments in respect of such Losses.

ARTICLE 9

GENERAL

9.1 Entire Agreement. This Agreement contains all of the agreements, covenants,
terms, conditions and representations and warranties agreed upon by the parties
relating to the subject matter hereof and supersedes all prior and
contemporaneous agreements, negotiations, correspondence, undertakings,
representations, warranties and communications of any kind between the parties
and their representatives, whether oral or written, respecting such subject
matter.

9.2 Amendment and Waivers. This Agreement may be modified, supplemented or
amended only by a written instrument executed by HET, BondCo and Investor.
Waiver by a party of any breach of or failure to comply with any provision of
this Agreement by another party shall not be construed as, or constitute, a
continuing waiver of such provision, or a waiver of any other breach of, or
failure to comply with, any other provision of this Agreement. No waiver of any
such breach or failure of any term of this Agreement shall be effective unless
in a written notice signed by the waiving party and delivered to the affected
party in accordance with Section 9.8. For the avoidance of doubt, no term or
provision of the Offer Document shall be deemed to amend any term or provision
of this Agreement, and in the event of any conflict between the terms and
provisions of the Offer Document and this Agreement, the terms and provisions of
this Agreement shall control.

9.3 Successors and Assigns. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective legal
representatives, successors and assigns; provided, that no party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of each other party hereto.

9.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to agreements made
and to be performed entirely within the State of Delaware. Each party also
hereby irrevocably and unconditionally consents to submit to the exclusive
jurisdiction of the courts of the State of Delaware and of the United States of
America located in the State of Delaware for any actions, suits or proceedings
arising out of or relating to this Agreement and the Transactions (and each
party agrees not to commence any action, suit or proceeding relating thereto
except in such courts, and further agree that service of any process, summons,
notice or document by U.S. registered mail to its principal mailing address
shall be effective service of process for any action, suit or

 

22



--------------------------------------------------------------------------------

proceeding brought against it in any such court). Each party hereby irrevocably
and unconditionally waives any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement or the Transactions in the
courts of the State of Delaware or the United States of America located in the
State of Delaware, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

9.5 Counterparts; Effectiveness. This Agreement may be executed and delivered
(including by electronic or facsimile transmission) in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

9.6 Severability. If a court of competent jurisdiction rules that any provision
of this Agreement is invalid, illegal or incapable of being enforced by any rule
of law or public policy, the parties agree that this Agreement shall be
considered severable and divisible, and a reviewing court shall have the
authority to amend or “blue pencil” this Agreement so as to make it fully valid
and enforceable.

9.7 Expenses. All fees and expenses incurred in connection with the Transactions
shall be the responsibility of the respective party incurring such fees and
expenses.

9.8 Notices. All notices and other communications provided for or permitted
hereunder shall be in writing and shall be made by (a) United States registered
or certified mail (return receipt requested), postage prepaid, in an envelope
properly sealed, (b) a facsimile transmission where written acknowledgment of
receipt of such transmission is received and a copy of the transmission is
mailed with postage prepaid or (c) a nationally recognized overnight delivery
service, in each case as follows:

 

(a)   if to HET or BondCo:   Harrah’s Entertainment, Inc.   Harrah’s BC, Inc.  
One Caesars Palace Drive   Las Vegas, Nevada 89109   Facsimile:    (702)
407-6418   Attention:    General Counsel   with a copy (which shall not
constitute notice) to:   O’Melveny & Myers LLP   Times Square Tower   7 Times
Square   New York, NY 10036   Facsimile:    (212) 326-2061   Attention:    John
Scott, Esq.

 

23



--------------------------------------------------------------------------------

(b)   if to Investor:   Paulson & Co. Inc.   1251 Avenue of the Americas, 50th
Floor   New York, NY 10020   Facsimile:    (212) 351-5887   Attention:    Mr.
Michael Waldorf   with a copy (which shall not constitute notice) to:  
Kleinberg, Kaplan, Wolff & Cohen, P.C.   551 Fifth Avenue, 18th Floor   New
York, NY 10176   Facsimile:    (212) 986-8866   Attention:    Max Karpel, Esq.

9.9 Remedies; Limitations.

(a) The parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that, in
addition to being entitled to exercise all rights provided herein or granted by
law, including recovery of damages, each of HET and BondCo, on the one hand, and
Investor, on the other hand, will be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement. The parties agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

(b) The sole and exclusive remedy for breaches of representations and warranties
set forth herein shall be the respective right to refuse to consummate one or
more Transactions, as applicable, in accordance with and subject to the
conditions precedent set forth herein.

(c) Notwithstanding anything to the contrary herein, in any action, suit, claim
or other proceeding hereunder or otherwise in connection with the Transactions,
whether pursuant to claims under contract, tort, indemnification or any other
theory, no party shall seek or be entitled to, and each party hereby knowingly
and expressly disclaims the right to assert or receive, damages other than
direct damages. In furtherance of the foregoing, the parties expressly disclaim,
and shall not be entitled to recover, any indirect, incidental, special,
exemplary, punitive or consequential damages or any damages measured by or based
on diminution of value, lost profits, a multiple of earnings and/or future value
of the New Voting Stock or equity interests of HET in the event Subject Bonds
are not exchanged for New Voting Stock or equity interests of HET as set forth
herein.

* * * * *

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

HARRAH’S ENTERTAINMENT, INC. By:  

/s/ Jonathan Halkyard

Name:   Title:   HARRAH’S BC, INC. By:  

/s/ Jonathan Halkyard

Name:   Title:   PAULSON & CO. INC., on behalf of the several investment funds
and accounts managed by it By:  

/s/ Michael Waldorf

Name:   Michael Waldorf Title:   Managing Director

[Signature page to IEA]



--------------------------------------------------------------------------------

SCHEDULE I

SUBJECT BONDS OWNED BY BONDCO

 

Maturity

   Percentage
of Total     Principal amount owned
($000s)    Coupon  

2015

   39.8 %    339,922    5.625 % 

2016

   25.0 %    213,118    6.5 % 

2017

   35.2 %    300,902    5.75 %               

TOTAL

   100.0 %    853,942   

EXISTING INVESTOR BONDS

 

Maturity

   Principal amount owned
($000s)    Coupon  

2015

   28,425    5.625 % 

2016

   100,000    6.5 % 

2017

   49,500    5.75 % 

TOTAL

   177,925   

APPLICABLE EXCHANGE RATIO

$1.00 principal amount of Subject Bonds is exchangeable for 0.01 share of New
Voting Stock (giving pro forma effect to the Reclassification) plus an amount of
New Voting Stock in respect of any accrued but unpaid interest on such Subject
Bond up to, but not including, the settlement date at the same rate as the
Applicable Exchange Ratio; provided, however, if, between the date of this
Agreement and the date on which the Exchange or any Secondary Exchange is
effected, the outstanding shares of HET’s existing non-voting common stock or
New Voting Stock, as applicable, shall have been changed into or exchanged for a
different number or kind of shares or securities as a result of any
Recapitalization, a reasonable, appropriate and proportionate adjustment (based
on weighted average) shall be made to the Applicable Exchange Ratio by the board
of directors of HET in good faith. For the avoidance of doubt, the Applicable
Exchange Ratio is based on the par value of the Subject Bonds plus any accrued
and unpaid interest on the Subject Bonds included in the Bond Purchase Price.

 

I-1



--------------------------------------------------------------------------------

ADDITIONAL INVESTOR BONDS; BOND PURCHASE PRICE

 

Maturity

   Percentage
of Total     Additional
Investor
Bonds ($000s)    Bond
Purchase
Price   Cash Purchase
Price ($)    Accrued
Interest
($)1    Total Purchase
Price ($)

2015

   39.8  %    211,905    $ 66.0   139,857,300    761,534   

2016

   25.0  %    132,856    $ 66.0   87,684,960    551,721   

2017

   35.2  %    187,580    $ 66.0   123,802,800    2,486,738                      
  

TOTAL

   100.0 %    532,341    $


 
 

66.0


(weighted
average)

  351,345,060    3,799,993    355,145,053

ADDITIONAL SPONSOR BONDS

 

Maturity

   Percentage
of Total     Sponsor Bonds
($000s)    Bond
Purchase
Price   Cash Purchase
Price ($)    Accrued
Interest
($)2    Total Purchase
Price ($)

2015

   39.8 %    120,625    $ 66.0   79,612,500    433,496   

2016

   25.0 %    75,627    $ 66.0   49,913,820    314,062   

2017

   35.2 %    106,778    $ 66.0   70,473,480    1,415,550                      
  

TOTAL

   100.0 %    303,030    $


 
 

66.0


(weighted
average)

  199,999,800    2,163,108    202,162,908

 

1

Accrued interest shown assumes settlement date of 6/24/10. To be adjusted
accordingly if settlement occurs on a different date.

2

Accrued interest shown assumes settlement date of 6/24/10. To be adjusted
accordingly if settlement occurs on a different date.

 

I-2



--------------------------------------------------------------------------------

EXISTING SPONSOR BONDS

 

Maturity

   Principal amount
owned ($000s)    Coupon  

2015

     29,486    5.625 % 

2016

     5,701    6.5 % 

2017

     17,330    5.75 % 

TOTAL PER SPONSOR (approximate):

     52,517   

TOTAL FOR SPONSORS:

   $ 105,033,000   

 

I-3



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF

REGISTRATION RIGHTS AGREEMENT TERMS

Investor shall have the right to make one (1) demand for an underwritten public
offering of its shares of New Voting Stock as more particularly described below.
The managing underwriter for any such underwritten public offering shall be
selected by Investor and reasonably acceptable to HET.

HET will agree, for the benefit of Investor, to file with the SEC a registration
statement covering resale of the New Voting Stock issued to Investor in the
Exchange, or the “registrable securities,” not later than sixty (60) days
following the date on which written notice of such demand is received by HET
from Investor, provided that the New Voting Stock is not then listed on the New
York Stock Exchange or the NASDAQ Stock Market. HET will use reasonable best
efforts to cause the registration statement to be declared effective as promptly
as is practicable following the filing thereof. HET shall also take such other
actions reasonably requested by Investor or the managing underwriter of any
underwritten public offering, including, without limitation, using its
reasonable best efforts to: (i) provide a transfer agent and registrar for the
New Voting Stock, (ii) enter into and perform under customary agreements
(including underwriting agreements) requested by Investor or the managing
underwriter, (iii) obtain “comfort” letters from HET’s registered independent
public accountants, (iv) obtain opinions of legal counsel to HET, (v) make
available for inspection and copying all financial and other records and
pertinent corporate documents of HET and its Subsidiaries and (iv) enter into,
and cause its officers and directors to enter into, customary lock-up
agreements.

As further described in the Offer Document, Investor shall have customary
piggy-back registrations rights with respect to any registration statement filed
by HET with respect to any offering of New Voting Stock on its own behalf,
including any Qualified IPO, or on behalf of third-parties, subject to any
existing contractual requirements applicable to HET in connection with the
exercise of any registration rights.

In selling any shares of New Voting Stock pursuant to a registration statement,
Investor generally will be required to be named as a selling shareholder in the
related prospectus and, to the extent required by applicable law, to deliver a
prospectus to purchasers and will be bound by the provisions of the registration
rights agreement that are applicable to Investor (including certain
indemnification rights and obligations). In addition, Investors, as holders of
New Voting Stock, may be required to deliver information reasonably required to
have its shares included in the registration statement.

* * * * *



--------------------------------------------------------------------------------

ANNEX B

PLAN OF DISTRIBUTION

The selling stockholders and any of their pledgees, assignees and
successors-in-interest may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling stockholders may use any one or more of the
following methods when selling shares:

 

•  

ordinary brokerage transactions and transactions in which the broker dealer
solicits purchasers;

 

•  

block trades in which the broker dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

•  

purchases by a broker dealer as principal and resale by the broker dealer for
its account;

 

•  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

•  

privately negotiated transactions;

 

•  

broker dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

•  

a combination of any such methods of sale; and

 

•  

any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus. Broker dealers
engaged by the selling stockholders may arrange for other brokers dealers to
participate in sales. Broker dealers may receive commissions or discounts from
the selling stockholders (or, if any broker dealer acts as agent for the
purchaser of shares, from the purchaser) in amounts to be negotiated. The
selling stockholders do not expect these commissions and discounts to exceed
what is customary in the types of transactions involved.

HET is required to pay costs associated with the registration of the shares
(including preparation and filing of required filings and related submissions,
fees and expenses of its legal counsel and accountants and printing costs);
Investor is required to pay any fees and expenses incurred by it incident to the
registration of the shares (including, for the avoidance of doubt, fees and
expenses of legal counsel retained by it). Each of HET and Investor will agree
to provide indemnification to the other party against certain losses, claims,
damages and liabilities, including liabilities under the Securities Act.

 

I-2



--------------------------------------------------------------------------------

ANNEX C

REGISTRATION PROCEDURES

In connection with the Shelf Registration Statement, the following provisions
shall apply.

(A) HET shall:

(i) furnish to counsel for the Investor, not less than five Business Days prior
to the filing thereof with the Commission, a copy of any Shelf Registration
Statement, and each amendment thereof and each amendment or supplement, if any,
to the Prospectus included therein (including all documents incorporated by
reference therein after the initial filing) and shall use their reasonable best
efforts to reflect in each such document, when so filed with the Commission,
such comments as counsel to the Investor reasonably proposes; and

(ii) include the names of the Investor parties that propose to sell New Voting
Stock pursuant to the Shelf Registration Statement as selling security holders.

(B) HET shall use its reasonable best efforts to ensure that:

(i) the Shelf Registration Statement and any amendment thereto and any
Prospectus forming part thereof and any amendment or supplement thereto complies
in all material respects with the Securities Act; and

(ii) the Shelf Registration Statement and any amendment thereto does not, when
it becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

(C) Subject to the other provisions herein, HET shall use its reasonable best
efforts to keep the Shelf Registration Statement continuously effective until
all New Voting Shares included in such Shelf Registration Statement (i) have
been sold pursuant to the Prospectus or (ii) may be resold by the holder thereof
pursuant Rule 144 under the Securities Act without regarding to volume
limitations or public information requirements.

(D) HET shall advise the Investor and counsel for the Investor, and, if
requested by the Investor, shall confirm such advice in writing (which notice
pursuant to clauses (ii)-(v) hereof shall be accompanied by an instruction to
suspend the use of the Prospectus until HET shall have remedied the basis for
such suspension):

(i) when the Shelf Registration Statement and any amendment thereto has been
filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;



--------------------------------------------------------------------------------

(ii) of any request by the Commission after the effective date for any amendment
or supplement to the Shelf Registration Statement or the Prospectus or for
additional information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the institution of any
proceeding for that purpose;

(iv) of the receipt by HET of any notification with respect to the suspension of
the qualification of the securities included therein for sale in any
jurisdiction or the institution of any proceeding for such purpose; and

(v) of the happening of any event that requires any change in the Registration
Statement or the Prospectus so that, as of such date, they (A) do not contain
any untrue statement of a material fact and (B) do not omit to state a material
fact required to be stated therein or necessary to make the statements therein
(in the case of the Prospectus, in the light of the circumstances under which
they were made) not misleading.

If use of the prospectus has been suspended for more than forty-five
(45) consecutive days in any calendar quarter, then HET shall pay to the holders
of Registrable Securities as liquidated damages an amount equal to the Stated
Percentage (as defined below) of the principal balance of the notional amount of
Subject Bonds that were exchanged by Investor for those Registrable Securities
that are still held by Investor and its Affiliates for each day in excess of
such forty-five (45) day limitation until such suspension has been rescinded.
“Stated Percentage” means the weighted average daily interest rate of Subject
Bonds exchanged by Investor for New Voting Stock then held by Investor.

(E) HET shall use its reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of the Shelf Registration Statement or the
qualification of the securities therein for sale in any jurisdiction.

(F) HET shall furnish to the Investor, without charge, at least one copy of the
Shelf Registration Statement and any post-effective amendment thereto, including
all material incorporated therein by reference, and, if the Investor so requests
in writing, all exhibits thereto (including exhibits incorporated by reference
therein).

(G) HET shall, during the period in which the Shelf Registration Statement is
required to remain effective (the “Shelf Effectiveness Period”), deliver to the
Investor, without charge, as many copies of the Prospectus (including the
preliminary prospectus) included in the Shelf Registration Statement and any
amendment or supplement thereto as the Investor may reasonably request. HET
consents to the use of the Prospectus or any amendment or supplement thereto by
the Investor in connection with the offering and sale of the New Voting Stock
covered by the Prospectus, or any amendment or supplement thereto, included in
the Shelf Registration Statement.

(H) Prior to any offering of New Voting Stock pursuant to the Shelf Registration
Statement, HET shall arrange, if necessary, for the qualification of the New
Voting Stock for sale under the laws of such jurisdictions as the Investor shall
reasonably request and shall maintain such qualification in effect so long as
required; provided that in no event shall HET be obligated (A) to qualify to do
business in any jurisdiction where it is not then so qualified or to take any
action that would subject

 

I-2



--------------------------------------------------------------------------------

them to service of process in suits, other than those arising out of the
Exchange or any offering pursuant to the Shelf Registration Statement, in any
such jurisdiction where it is not then so subject or (B) to subject itself to
taxation in excess of a nominal amount in respect of doing business in such
jurisdiction.

(I) HET shall cooperate with the Investor to facilitate the timely preparation
and delivery of certificates representing shares of New Voting Stock to be
issued or sold pursuant to the Shelf Registration Statement free of any
restrictive legends and in such denominations and registered in such names as
the Investor may request in writing at least three (3) Business Days prior to
the closing date of any sales of New Voting Stock.

(J) Upon the occurrence of any event contemplated by subsections (D)(ii) through
(v) above, HET shall promptly (or within the time period provided for by clause
(ii) hereof, if applicable) prepare a post-effective amendment to the Shelf
Registration Statement or an amendment or supplement to the related Prospectus
or file any other required document so that, as thereafter delivered to the
Investor of the securities included therein, the Prospectus will not include an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. In such
circumstances, the period of effectiveness of the Shelf Registration Statement
shall be extended by the number of days from and including the date of the
giving of a notice of suspension pursuant subsection (c) to and including the
date when the Investor shall have received such amended or supplemented
Prospectus pursuant to this Section.

(K) HET may require the Investor to furnish to HET such information regarding
the Investor and the distribution of such securities as HET may from time to
time reasonably require for inclusion in the Shelf Registration Statement.

(L) HET shall use its reasonable best efforts to take all other steps necessary
to effect the registration of the New Voting Stock covered by the Shelf
Registration Statement.

 

I-3



--------------------------------------------------------------------------------

ANNEX D

INDEMNIFICATION

(a) HET agrees to indemnify and hold harmless Investor, the directors, officers,
employees, affiliates and agents of Investor and each person who controls
Investor within the meaning of either the Securities Act or the Exchange Act
against any and all losses, claims, damages or liabilities, joint or several, to
which they or any of them may become subject under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in the Shelf
Registration Statement as originally filed or in any amendment thereof, or in
any preliminary prospectus or the prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of any preliminary
prospectus or the prospectus, in the light of the circumstances under which they
were made) not misleading, and agree to reimburse each such indemnified party,
as incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that HET will not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon any such untrue statement or alleged untrue statement or
omission or alleged omission made therein in reliance upon and in conformity
with written information furnished to HET by or on behalf of the party claiming
indemnification specifically for inclusion therein. This indemnity agreement
shall be in addition to any liability that HET may otherwise have.

(b) Investor agrees to indemnify and hold harmless HET, each of its directors
and officers who sign the Shelf Registration Statement and each person who
controls HET within the meaning of either the Securities Act or the Exchange
Act, to the same extent as the foregoing indemnity from HET to Investor, but
only with reference to written information relating to Investor furnished to HET
by or on behalf of Investor specifically for inclusion in the documents referred
to in the foregoing indemnity. The foregoing indemnification obligation of
Investor and Investor’s obligation for contribution under paragraph (d) of this
Annex C shall be limited to an amount equal to the net proceeds received by
Investor from the sale of Investor’s securities pursuant to the Shelf
Registration Statement. This indemnity agreement will be in addition to any
liability that Investor may otherwise have.

(c) Any party seeking indemnification pursuant to paragraphs (a) or (b) (the
“Indemnified Person”) shall give prompt written notice to the other party (the
“Indemnifying Person”) of any claim, action, suit or proceeding commenced
against it in respect of which indemnity may be sought hereunder, but failure to
so notify the Indemnifying Person shall not relieve the Indemnifying Person from
any liability which it may have under the indemnity provided in paragraphs
(a) or (b), unless and to the extent the Indemnifying Person shall have been
actually and materially prejudiced by the failure of such Indemnified Person to
so notify the Indemnifying Person. Such notice shall describe in reasonable
detail such claim. In case any claim, action, suit or proceeding is brought
against an Indemnified Person, the Indemnified Person



--------------------------------------------------------------------------------

shall be entitled to hire, at its own expense, separate counsel and participate
in the defense thereof. If the Indemnifying Person so elects within a reasonable
time after receipt of notice, the Indemnifying Person may assume the defense of
the action or proceeding at the Indemnifying Person’s own expense with counsel
chosen by the Indemnifying Person and approved by the Indemnified Person, which
approval shall not be unreasonably withheld, and the Indemnified Person may
participate in such defense at its own expense; provided, however, that the
Indemnifying Person will not settle or compromise any claim, action, suit or
proceeding, or consent to the entry of any judgment with respect to any such
pending or threatened claim, action, suit or proceeding, without the written
consent of the Indemnified Person unless such settlement, compromise or consent
secures the unconditional release of the Indemnified Person from all liabilities
arising out of such claim, action, suit or proceeding and requires nothing other
than the payment of money by the Indemnifying Person; provided, further, that if
the defendants in any such claim, action, suit or proceeding include both the
Indemnified Person and the Indemnifying Person and the Indemnified Person
reasonably determines, based upon advice of legal counsel, that such claim,
action, suit or proceeding involves a conflict of interest (other than one of a
monetary nature) that would reasonably be expected to make it inappropriate for
the same counsel to represent both the Indemnifying Person and the Indemnified
Person, then the Indemnifying Person shall not be entitled to assume the defense
of the Indemnified Person and the Indemnified Person shall be entitled to
separate counsel at the Indemnifying Person’s expense, which counsel shall be
chosen by the Indemnified Person and approved by the Indemnifying Person, which
approval shall not be unreasonably withheld; and provided, further, that it is
understood that the Indemnifying Person shall not be liable for the fees,
charges and disbursements of more than one separate firm for the Indemnified
Persons. If the Indemnifying Person assumes the defense of any claim, action,
suit or proceeding, all Indemnified Persons shall thereafter deliver to the
Indemnifying Person copies of all notices and documents (including court papers)
received by such Indemnified Persons relating to the claim, action, suit or
proceeding, and each Indemnified Person shall cooperate in the defense or
prosecution of such claim. Such cooperation shall include the retention and
(upon the Indemnifying Person’s request) the provision to the Indemnifying
Person of records and information that are reasonably available to the
Indemnified Person and that are reasonably relevant to such claim, action, suit
or proceeding, and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. If the Indemnifying Person is not entitled to assume the defense of
such claim, action, suit or proceeding as a result of the second proviso to the
fourth sentence of this paragraph (c), the Indemnifying Person’s counsel shall
be entitled to conduct the defense of the Indemnifying Person and the
Indemnified Person’s counsel shall be entitled to conduct the defense of the
Indemnified Person, it being understood that both such counsel will cooperate
with each other, to the extent feasible in light of the conflict of interest or
different available legal defenses, to conduct the defense of such action or
proceeding as efficiently as possible. If the Indemnifying Person is not so
entitled to assume the defense of such action or does not assume the defense,
after having received the notice referred to in the first sentence of this
paragraph (c), the Indemnifying Person will pay the reasonable fees and expenses
of counsel for the Indemnified Person; in that event, however, the Indemnifying
Person will not be liable for any settlement of any claim, action, suit or
proceeding effected without the written consent of the Indemnifying Person,
which may not be unreasonably withheld, delayed or conditioned. If the
Indemnifying Person is entitled to assume, and assumes, the defense of an action
or proceeding in accordance with this paragraph (c), the Indemnifying Person
shall not be liable for any fees and expenses of counsel for the

 

I-2



--------------------------------------------------------------------------------

Indemnified Person incurred thereafter in connection with that action or
proceeding except as set forth in the fourth sentence of this paragraph (c).
Unless and until a final judgment is rendered that an Indemnified Person is not
entitled to the costs of defense under the provisions of this paragraph (c), the
Indemnifying Person shall reimburse, promptly as they are incurred, the
Indemnified Person’s costs of defense. The Indemnifying Person’s obligation to
indemnify the Indemnified Persons for Losses (as defined below) hereunder is
irrespective of whether the Indemnified Person has itself made payments in
respect of such Losses.

(d) In the event that the indemnity provided in paragraph (a) or (b) above is
unavailable to or insufficient to hold harmless an Indemnified Person for any
reason, then each applicable Indemnifying Person shall have a joint and several
obligation to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending any loss, claim, liability, damage or action)
(collectively “Losses”) (other than by virtue of the failure of an Indemnified
Person to notify the Indemnifying Person of its right to indemnification
pursuant to paragraph (a) or (b) above, where such failure materially prejudices
the Indemnifying Person (through the forfeiture of substantial rights or
defenses)), each Indemnifying Person, in order to provide for just and equitable
contribution, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such Losses, in such proportion as is appropriate to
reflect the relative benefits received by such Indemnifying Person, on the one
hand, and such Indemnified Person, on the other hand, from the Shelf
Registration Statement which resulted in such Losses. If the allocation provided
by the immediately preceding sentence is unavailable for any reason, the
Indemnifying Person and the Indemnified Person shall contribute in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of such Indemnifying Person, on the one hand, and such
Indemnified Person, on the other hand, in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations. Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
provided by the Indemnifying Person, on the one hand, or by the Indemnified
Person, on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The parties agree that it would not be just and
equitable if contribution were determined by pro rata allocation or any other
method of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
hereof, each person who controls Investor within the meaning of either the
Securities Act or the Exchange Act and each director, officer, employee and
agent of Investor shall have the same rights to contribution as Investor, and
each person who controls HET within the meaning of either the Securities Act or
the Exchange Act, each officer of HET who shall have signed the Registration
Statement and each director of HET shall have the same rights to contribution as
HET, subject in each case to the applicable terms and conditions of this
paragraph (d).

(e) The provisions set forth above will remain in full force and effect,
regardless of any investigation made by or on behalf of Investor or HET or any
of the Indemnified Persons referred to herein, and will survive the sale by
Investor of securities covered by the Shelf Registration Statement.

 

I-3